Citation Nr: 0306624	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active duty from November 
1976 to November 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the Fort Harrison, Montana, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied 
entitlement to the benefit sought.


REMAND

On both her May 2000 notice of disagreement and in September 
2000, the veteran requested a hearing before a hearing 
officer at the RO.  In August 2001, the veteran responded to 
an inquiry by the RO and stated that she wished to have her 
case reviewed by a Decision Review Officer.  It was unclear 
if she intended for the Decision Review Officer review to 
replace her request for a hearing.  No local hearing was 
provided in conjunction with the Decision Review Officer 
process.  In January 2003, the Board sought clarification 
form the veteran as to whether she did in fact still want a 
hearing.  In February 2003, the veteran stated that she 
wanted to appear before a Veterans Law Judge via 
videoconference.

Further, the Board notes that the rating schedule has been 
amended with regard to disabilities of the back, and the 
veteran has not been advised of the new criteria.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because videoconference hearings are scheduled by the RO (See 
38 C.F.R. § 20.704(a)), this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be advised of the 
recent changes in the rating criteria for 
disc disease, and advised that her claim 
may alternatively (from the effective 
dates of the provisions) be rated under 
the new criteria.  

2.  The RO should schedule the veteran 
for a hearing before a Veterans Law Judge 
via videoconference.  A copy of the 
notice to the veteran of the scheduling 
of such a hearing should be placed in the 
record.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



